DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on the references as applied in the prior rejection.  

Response to Amendment
In view of the Pre-Appeal filed on 02/17/2022, PROSECUTION IS HEREBY REOPENED.  New grounds of rejection set forth below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0344560 to Drogo et al. “Drogo” as modified by JP 2002301829A to “Gakuo” and USP 9,352,573 to Turgeman.
	With regard to Claim 1, Drogo teaches a fluid ejection system (100) comprising:
a plurality of fluid ejection devices (120);
	an operator interface (remote computer, smart phone, or the like as described in paragraph [0044, 0050-0051 and 0056]); and
	a controller (114) to turn on an indicator for the selected fluid ejection device ([0044 and 0047] and claims 1 and 5).
	Drogo does not expressly teach a corresponding plurality of indicators, each indicator directly on a corresponding fluid ejection device.
	However, Gakuo provides a teaching (fig. 8) of corresponding plurality of indicators (14), each indicator (14) directly on a corresponding fluid ejection device (2bk, 2c, 2m and 2y). It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Drogo with corresponding plurality of indicators as taught by Gakuo to determine/detect when a small amount of ink remains in the ink tank without fail [0041].  The Examiner interprets Gakuo teaching of corresponding warning lamps as way to visually identify where a fault/error is presently occurring.  
Also, Drogo does not expressly teach an operator interface for a user of the fluid ejection system to select a fluid ejection device.
However, Turgeman teaches an operator interface for a user of the fluid ejection system to select a fluid ejection device (col. 2, lines 50-59, col. 3, lines 1-19).  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Drogo as modified by Gakuo with the teachings of Turgeman which enables a user to select an ink type for printing an image without requiring extra printers or replacement of printing components (abstract).
	 With regard to Claim 2, Gakuo is silent with regard a specific teaching of each indicator includes a light emitting diode. However, Gakuo teaches that the lamp is a blinking/lighting warning lamp. One skilled in the art knows that light emitting diodes are ideal because they are efficient, bright/intense, reliable and inexpensive. As such, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Drogo to have each indicator include light emitting diodes, to aid operator in precise visual notification. This insures that the actual detected problem is properly identified and rectified.
With regard to Claim 3, Drogo teaches wherein the operator interface includes a graphical user interface (remote computer, smart phone, or the like as described in paragraph [0044 and 0056]).
	With regard to Claim 4, Drogo teaches wherein each fluid ejection device includes a printhead assembly [0013].
With regard to Claim 5, Drogo teaches wherein the fluid ejection system includes an inkjet printing system [0010-0011].
	With regard to Claim 6, Drogo teaches a fluid ejection system (100) comprising:
a plurality of fluid ejection devices (120);
an operator interface (remote computer, smart phone, or the like as described in paragraph [0044, 0050-0051 and 0056]); and
	a controller (114) to turn on the indicator for the selected fluid ejection device ([0044 and 0047] and claims 1 and 5).
	Drogo does not expressly teach a corresponding plurality of indicators, each indicator proximate a corresponding fluid ejection device.
However, Gakuo provides a teaching (fig. 8) of corresponding plurality of indicators (14), each indicator (14) directly on a corresponding fluid ejection device (2bk, 2c, 2m and 2y). It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Drogo with corresponding plurality of indicators as taught by Gakuo to determine/detect when a small amount of ink remains in the ink tank without fail [0041].  The Examiner interprets Gakuo teaching of corresponding warning lamps as way to visually identify where a fault/error is presently occurring.  
Also, Drogo does not expressly teach an operator interface for a user of the fluid ejection system to select a fluid ejection device.
However, Turgeman teaches an operator interface for a user of the fluid ejection system to select a fluid ejection device (col. 2, lines 50-59, col. 3, lines 1-19).  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Drogo as modified by Gakuo with the teachings of Turgeman which enables a user to select an ink type for printing an image without requiring extra printers or replacement of printing components (abstract).
With regard to Claim 7, Drogo teaches the claimed invention except for further comprising: at least one driver board; wherein each fluid ejection device is removably electrically coupled to the at least one driver board, and wherein each indicator is located on the at least one driver board.
	However, Gakuo teaches further comprising: at least one driver board; wherein each fluid ejection device is removably electrically coupled to the at least one driver board, and wherein each indicator is located on the at least one driver board (fig. 6). It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Drogo to arrange the elements as claimed to provide a compact and practical design.
With regard to Claim 8, Gakuo is silent with regard a specific teaching of each indicator includes a light emitting diode.
	However, Gakuo teaches that the lamp is a blinking/lighting warning lamp. One skilled in the art knows that light emitting diodes are ideal because they are efficient, bright/intense, reliable and inexpensive. As such, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Drogo as to have each indicator include light emitting diodes, to aid operator in precise visual notification. This insures that the actual detected problem is properly identified and rectified.
	With regard to Claim 9, Drogo teaches wherein the operator interface includes a graphical user interface (remote computer, smart phone, or the like as described in paragraph [0044 and 0056]).
With regard to Claim 10, Drogo teaches wherein each fluid ejection device includes a printhead assembly [0013].

Claim(s) 11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over USP 9,352,573 to Turgeman as modified by US 2019/0344560 to Drogo et al. “Drogo.”   
With regard to Claim 11, Turgeman teaches a method for maintaining a fluid ejection system (fig. 1), the method comprising:
selecting, by a user of the fluid ejection system via an operator interface, one fluid ejection device (130) of a plurality of fluid ejection devices (130, 132, 134 and 136) of the fluid ejection system device (col. 2, lines 50-59, col. 3, lines 1-19).
Turgeman teaches the claimed invention except for activating an indicator on or proximate the selected fluid ejection device.
However, Drogo teaches activating an indicator on or proximate the selected fluid ejection device [0044].  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Turgeman with the teaching of Drogo to minimize discontinuities in the print output [0010].  The Examiner notes that paragraph [0044] teaches an alert mechanism produces some sort of visual alert to notify the human operator of the faulty nozzle.  While the exact location of the visual alert is not shown, the teaching suggests the visual alert is on or proximate to the selected fluid ejection.  This is understood because of Drogo’s teaching of determining a faulty nozzle.  Having an alert distant from the actual fault (faulty nozzle) is inconsistent with that teaching.
With regard to Claim 13, Turgeman teaches wherein selecting the one fluid ejection device comprises selecting the one fluid ejection device via a graphical user interface (col. 2, lines 50-59, col. 3, lines 1-19).  
With regard to Claim 14, Turgeman teaches wherein selecting the one fluid ejection device comprises selecting one printhead assembly of a plurality of printhead assemblies (col. 2, lines 50-59, col. 3, lines 1-19).  
With regard to Claim 15, Turgeman teaches wherein the fluid ejection system includes an inkjet printing system (col. 1, lines 51-67).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over USP 9,352,573 to Turgeman as modified by US 2019/0344560 to Drogo et al. “Drogo” and further in view of JP 2002301829A to “Gakuo.” 
	With regard to Claim 12, Turgeman as modified by Drogo teaches the claimed invention except for wherein activating the indicator comprises turning on a light emitting diode.
	However, Gakuo teaches that the lamp is a blinking/lighting warning lamp. One skilled in the art knows that light emitting diodes are ideal because they are efficient, bright/intense, reliable and inexpensive. As such, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Turgeman as modified by Drogo with the teachings of Gakuo to have each indicator include light emitting diodes, to aid operator in precise visual notification. This insures that the actual detected problem is properly identified and rectified.

Examiner Note
The examiner cites particular columns and lines (and/or paragraph) numbers in the references as applied to the claims above for the convenience of the applicant. The specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim.  Other passages and figures may apply as well. It is respectfully requested that, in preparing responses, applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Communication with the PTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON A POLK whose telephone number is (571)270-7910. The examiner can normally be reached M-T 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHARON A. POLK
Primary Examiner
Art Unit 2853



/Sharon Polk/Primary Examiner, Art Unit 2853